Appellant in his motion for a rehearing earnestly contends that we erred in holding that the evidence was sufficient to justify the jury's conclusion that he was guilty of carrying a pistol at a place where an election was being held. His contention seems to be that since it was charged in the information that the pistol was carried by him to a place where an election was being held, the State was required to prove that the polls were open and the election in progress when he was seen in possession of the pistol. The testimony shows that appellant was one of the parties who assisted in holding the election; that as soon as the polls had closed, but before he had gone one hundred yards from the polling place he drew a pistol from his pocket and threatened to shoot Jesse Givens. There is no testimony whatever that he had gone anywhere after the polls closed except from the polling place to where he drew the pistol; hence it became a question of fact whether he carried the pistol with him to the polling place and had it on his person during the time the election was being conducted or whether he procured it afterwards. The jury settled said issue adversely to appellant, and we would not be authorized to disturb their finding.
We therefore overrule appellant's motion for a rehearing.
Overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.